Proceeding pursuant to article 78 of the CPLR to review and annul a determination of respondent, made October 20, 1965 after a hearing, which dismissed petitioner from her position as stenographer in the Suffolk County Department of Fire Safety. Determination modified, on the law and in the exercise of discretion, by striking out the penalty of dismissal and by substituting therefor the penalty of suspension for the period commencing as of October 20, 1965 and ending on May 10, 1968. As so modified, determination confirmed, without costs. Under all the circumstances, we find that the penalty of dismissal imposed by the Director of the Suffolk County Department of Fire Safety was excessive and an abuse of discretion. During the employment of petitioner as a stenographer by the Director of the Suffolk County Department of Fire Safety, in a small office, there was a continuous clash of personalities between petitioner and her supervisor. Because of this incompatibility, we would suggest the advisability of a transfer of petitioner, if possible. Christ, Benjamin, Munder and Martuseello, JJ., concur; Beldock, P. J., dissents and votes to confirm the determination and to dismiss the proceeding, with the following memorandum: Respondent has found petitioner guilty of numerous charges of dereliction of duty, insubordination, incompetency and violations of orders within the scope of her duty, and these findings have been confirmed by the majority of this court. The sole issue concerns the measure of punishment to be imposed for such misconduct. Respondent has the responsibility of maintaining a good, efficient office staff and it has determined that to continue petitioner in its employ would not be conducive to sound departmental operations. In my opinion, such determination cannot be found to be arbitrary, capricious or unreasonable. Accordingly, respondent’s action in dismissing petitioner from her position as stenographer should be sustained.